                  INTI-IE UNITED STATES DISTRICT COURT
                                                                          FILED
                      FOR THE DISTRICT OF MONTANA                           JUL 11 2019
                            MISSOULA DIVISION                           Cl&rk, U.S District Court
                                                                          District Of Montana
                                                                                Missoula


  NATIVE ECOSYSTEM COUNCIL,                          CV 17- 153- M- DWM
  and ALLIANCE FOR THE WILD
  ROCKIES,

                  Plaintiffs,                               ORDER

  vs.

  LEANNE MARTEN, et al.,

                  Defendants,

  and

  MONTANA WOOD PRODUCTS
  ASSOCIATION, et al.,

                 Defendant-Intervenors.



        Plaintiffs Native Ecosystems Council and Alliance for the Wild Rockies

(collectively ''Native Ecosystems") seek an injunction pending appeal of the

Moose Creek Vegetation Project (the "Project"). (Doc. 47.) That motion is

denied.

                                 LEGAL STANDARD


        A motion for an injunction pending appeal is considered under the same

standard as a motion for a preliminary injunction. See Tribal Vil/. ofAkutan v.


                                          1
Hodel, 859 F .2d 662, 663 (9th Cir. 1988). A party seeking an injunction must

show ( 1) a likelihood of success on the merits, (2) it is likely to suffer irreparable

harm, (3) the balance of equities favors an injunction, and (4) an injunction is in

the public interest. See Winter v. Natural Res. Def Council, 555 U.S. 7, 20 (2008).

The last two factors merge when the federal government is the opposing party.

Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073, 1092 (9th Cir. 2014). A party

seeking an injunction "must establish that irreparable harm is likely, not just

possible." Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir.

2011). The other factors are then assessed on a sliding scale. Id. at 1135. For

example, when the "balance of hardships tips sharply in the plaintiffs favor," an

injunction may issue on a showing of "serious questions going to the merits." Id.

                                       ANALYSIS

      Native Ecosystems challenged two decisions of the United States Forest

Service ("Forest Service"): (1) the designation of approximately five million acres

in Montana pursuant to the 2014 Farm Bill Amendment to the Healthy Forests

Restoration Act ("HFRA") and (2) approval of the Project via categorical

exclusion under the National Environmental Policy Act ("NEPA"). On November

19, 2018, this Court granted summary judgment in favor of the defendants,

concluding that the Forest Service met its obligations under both HFRA and

NEPA. (See Doc. 43.) Native Ecosystems relies almost entirely on its summary


                                           2
judgment briefing to argue the present motion. (See Doc. 48.) As the Court more

fully explained in its previous order, (see Doc. 43), those arguments are without

merit.

I.       Likelihood of Success

         Native Ecosystems has limited its merits argument here to the dispute over

whether the Forest Service's interpretation of the Lewis and Clark National Forest

Plan's old growth standard is arbitrary and capricious. Projects approved under

HFRA must be carried out in a manner that "maximizes the retention of old-growth

and large trees, as appropriate for the forest type, to the extent that the trees

promote stands that are resilient to insects and disease." 16 U.S.C.

§ 659lb(b)(l)(A). Here, the Forest Plan includes the following old growth forest

objective: "A minimum of 5 percent of the commercial forest land within a timber

compartment should be maintained in an old growth forest condition. A minimum

stand size of 20 acres is recommended for old growth management." AR0019732.

The Plan further explains that "[a] minimum stand size is recommended because in

very small patch sizes, old growth cannot provide the environment needed for

many species to function." Id.

         As explained more fully in this Court's November 2018 Order, (see Doc.

43), Native Ecosystems fails to read HFRA in its entirety, ignoring the language

limiting old growth retention "as appropriate for the forest type, to the extent that


                                            3
the trees promote stands that are resilient to insects and disease." 16 U.S.C.

§ 6591b(b)(l)(A). The Forest Service has determined that this requirement is only

met for stands of a certain size, consistent with the Forest Plan. That conclusion is

entitled to deference. Ariz. Cattle Growers' Ass 'n v. U.S. Fish & Wildlife, 273

F.3d 1129, 1236 (9th Cir. 2001). Accordingly, Native Ecosystems has not shown a

likelihood of success, nor raised serious questions, as to the Project's compliance

withHFRA.

II.    Irreparable Harm

       Native Ecosystems makes no specific harm argument except to say that "old

forested habitat, once logged, can not be replaced," (Doc. 48 at 5), and vaguely

allege that "[r]oadwork has commenced, and logging is imminent," (Doc. 47 at 2).

These opaque allegations are insufficient to meet its preliminary injunction burden.

III.   Balance of Equities and Public Interest

       Native Ecosystems once again only makes a general allegation of public

interest or equities: "The public interest in preserving what little old growth

remains in the U.S. generally, and in the Helena National Forest and Moose Creek

project area specifically, is reflected in [HFRA]'s mandate to maximize the extent

of old growth." (Doc. 48 at 5.) It offers no other support for its position. Such

conclusory statements do not sustain Native Ecosystems' burden here, even




                                           4
considering that these factors merge when the federal government is the opposing

party. See Drakes Bay Oyster Co., 747 F.3d at 1092.

                                  CONCLUSION

      Because Native Ecosystems has not made the requisite showings to obtain

an injunction pending appeal, IT IS ORDERED that its motion (Doc. 47) is

DENIED.

       DATED this   JL~day of July, 2019.

                                                                            _·ss-A1A.
                                     -if-'d-lcJ---tr---+-+7"'-- - - - = ---t,--   -
                                                           lloy, District Judge
                                                      s    istrict Court




                                         5
